Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 18, 2021

                                      No. 04-21-00150-CV

                      IN THE ESTATE OF MARIA LUISA AGUILAR

                   From the County Court At Law No 1, Webb County, Texas
                             Trial Court No. 2020PB5000085-L1
                          Honorable Hugo Martinez, Judge Presiding


                                         ORDER

        On April 16, 2021, Appellant Roberto Aguilar, Jr. filed a notice of appeal in the
underlying probate action. The notice of appeal does not state which order by the trial court the
appellant intends to appeal. Appellee Karla Belen Garcia, dependent administratrix of the estate,
has filed a motion to dismiss the appeal for lack of jurisdiction. She asserts that appellant is
appealing from the trial court’s order of February 19, 2021, which ordered the sale of real
property in the probate case. She asserts that appellant did not timely file a motion for new trial
related to this order. Therefore, she argues appellant’s notice of appeal was due to be filed on
March 22, 2021, but was not filed until April 16, 2021. TEX. R. APP. P. 26.1(a). Therefore, she
argues because appellant did not timely file a notice of appeal, we lack jurisdiction over this
appeal.

       We ORDER Appellant Roberto Aguilar, Jr. to show cause in writing by July 6, 2021
why this appeal should not be dismissed for lack of jurisdiction. We suspend all appellate
deadlines pending our determination of whether we have jurisdiction over this appeal.



                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of June, 2021.


                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court